Case: 08-30697     Document: 00511089300          Page: 1    Date Filed: 04/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 22, 2010
                                     No. 08-30697
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EUGENE L HUTCHINSON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:05-CR-153-1


Before GARZA, CLEMENT and OWEN, Circuit Judges.
PER CURIAM:*
        Eugene L. Hutchinson, federal prisoner # 29466-034, appeals the district
court’s order granting his motion under 18 U.S.C. § 3582(c)(2) for a reduction of
his sentence in light of the recent amendments to the crack cocaine guidelines.
Hutchinson was sentenced originally to a 190-month term of imprisonment, in
the middle of the guidelines imprisonment range. Hutchinson contends that the
district court abused its discretion in resentencing him to a 175-month term of
imprisonment, at the top of the amended guidelines imprisonment range.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30697    Document: 00511089300 Page: 2         Date Filed: 04/22/2010
                                 No. 08-30697

      Hutchinson argues that the district court failed to consider that the recent
amendments to the crack cocaine guidelines were only a partial remedy of an
unwarranted disparity in sentencing between crack cocaine and powder cocaine
offenses. Hutchinson complains that the district court did not give reasons for
its sentence. Hutchinson suggests that he has been infraction-free in prison and
that he has demonstrated his commitment to rehabilitation by completing drug
education and other courses.
      In United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009), petition for
cert. filed (Jan. 28, 2010) (No. 09-8939), this court held that a district court may
summarily grant or deny a § 3582(c)(2) motion without providing reasons. This
court rejected Evans’s contention that the district court had abused its discretion
in failing to reduce his sentence more, in light of his rehabilitative efforts in
prison. Id. at 673. The court reasoned that the district court, “which was under
no obligation to reduce Evans’s sentence at all, was under no obligation to reduce
it even further within the recalculated range.” Id. (footnote omitted). This court
found the district court’s conclusion “understandable” in light of Evans’s
extensive criminal history. Id. at 673 & n.11.
      The record reflects that Hutchinson was age 23 at the time of the instant
offenses and that, by that time, he already had a substantial criminal history,
with multiple drug offenses and batteries. Hutchinson was on parole at the time
of the offense and the offense was committed less than two years following
Hutchinson’s release from custody related to a prior drug conviction.               In
imposing the original sentence, the district court noted Hutchinson’s extensive
criminal history. On this record, Hutchinson cannot show that the district court
abused its discretion in imposing a sentence at the top of the amended guidelines
range. See United States v. Boe, 117 F.3d 830, 831 (5th Cir. 1997). The district
court’s order is AFFIRMED.




                                         2